DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 7-9, 11, 13-18, 20, 22-24, 26, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. US 2021/0167920 A1 (hereinafter referred to as “Cha”) in view of Hwang et al. US 2021/0083730 A1 (hereinafter referred to as “Hwang”).
As to claims 1 and 14, Cha teaches a method for wireless communication at a user equipment (¶¶148-150; figure 12), the method comprising:
receiving, from a base station, a channel state information reference signal configuration (CSI-RS configuration) (¶151; figure 12: UE receives and BS transmits CSI-Resource config IE including CSI-SSB-ResourceSetList);
receiving a channel state information reference signal (CSI-RS) from the base station via a wireless channel of a shared radio frequency spectrum band (¶¶152 and 154-156; figure 12: UE receives and BS transmits CSI-RS in the SSB resources based on CSI-SSB-ResourceSetList);
generating a measurement report based on the CSI-RS (¶¶153-156 and 227; figure 12: UE generates appropriate measurement report based on the CSI-RS); and
sending the measurement report to the base station (¶153; figure 12: UE transmits and BS receives the appropriate measurement report).
Although Cha teaches “A method…(CSI-RS configuration); receiving…spectrum band; generating…the base station,” Cha does not explicitly disclose “that indicates a period and a plurality of offsets” and “according to the period and at least one of the plurality of offsets”.
However, Hwang teaches receiving a channel state information reference signal configuration (CSI-RS configuration) that indicates a period and a plurality of offsets (¶¶131, 142, 200, and 207-208; figure 8: UE receives and serving cell transmits SSB/CSI-RS configuration including CSI-ResourcePeriodicityAndOffset indicating CSI-RS period and offsets); and
receiving a channel state information reference signal (CSI-RS) via a wireless channel of a shared radio frequency spectrum band according to the period and at least one of the plurality of offsets (¶¶132, 134, 142, 200, and 207-208; figure 8: UE receives CSI-RS according to the indicated period and at least one offset of the offsets).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Cha by including “that indicates a period and a plurality of offsets” and “according to the period and at least one of the plurality of offsets” as taught by Hwang because it provides Cha’s method with the enhanced capability of providing periods and offsets for CSI-RS based RRM measurement (Hwang, ¶¶207-208).
As to claims 2 and 15, Cha in view of Hwang teaches the method of claim 1.
Hwang further teaches wherein the CSI-RS configuration comprises a CSI-ResourcePeriodicityAndOffset parameter that indicates the period and the plurality of offsets (¶¶207-208: UE receives and serving cell transmits SSB/CSI-RS configuration including CSI-ResourcePeriodicityAndOffset indicating CSI-RS period and offsets).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Cha in view of Hwang by including “wherein the CSI-RS configuration comprises a CSI-ResourcePeriodicityAndOffset parameter that indicates the period and the plurality of offsets” as further taught by Hwang for the same rationale as set forth in claim 1 (Hwang, ¶¶207-208).
As to claim 3, Cha in view of Hwang teaches the method of claim 1.
Hwang further teaches wherein the CSI-RS configuration comprises:
a first CSI-ResourcePeriodicityAndOffset parameter that indicates the period and a first one of the plurality of offsets (¶¶207-208: CSI-ResourcePeriodicityAndOffset indicates slotA representing CSI-RS transmission periodicity and a first integer of the plurality of integers when CSI-RS transmission periodicity is A); and
a second CSI-ResourcePeriodicityAndOffset parameter that indicates the period and a second one of the plurality of offsets (¶¶207-208: CSI-ResourcePeriodicityAndOffset indicates slotA representing CSI-RS transmission periodicity and a second integer of the plurality of integers when CSI-RS transmission periodicity is A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Cha in view of Hwang by including “wherein the CSI-RS configuration…of offsets” as further taught by Hwang for the same rationale as set forth in claim 1 (Hwang, ¶¶207-208).
As to claim 5, Cha in view of Hwang teaches the method of claim 1.
Hwang further teaches wherein the CSI-RS configuration comprises:
a first CSI-ResourcePeriodicityAndOffset parameter that indicates a first period and a first one of the plurality of offsets (¶¶207-208: CSI-ResourcePeriodicityAndOffset indicates slotA representing CSI-RS transmission periodicity and a first integer of the plurality of integers when CSI-RS transmission periodicity is A); and
a second CSI-ResourcePeriodicityAndOffset parameter that indicates a second period and a second one of the plurality of offsets, wherein the second period is different from the first period (¶¶207-208: CSI-ResourcePeriodicityAndOffset indicates slotB representing CSI-RS transmission periodicity and a second integer of the plurality of integers when CSI-RS transmission periodicity is B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Cha in view of Hwang by including “wherein the CSI-RS configuration…of offsets” as further taught by Hwang for the same rationale as set forth in claim 1 (Hwang, ¶¶207-208).
As to claim 7, Cha in view of Hwang teaches the method of claim 1.
Hwang further teaches wherein generating the measurement report comprises generating the measurement report based on a measurement conducted using one of the plurality of offsets (¶¶131-133, 142, 200, and 207-208; figures 8 and 11: perform CSI-RS measurement using one of the offsets).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Cha in view of Hwang by including “wherein generating…of offsets” as further taught by Hwang for the same rationale as set forth in claim 1 (Hwang, ¶¶207-208).
As to claim 8, Cha in view of Hwang teaches the method of claim 1. Cha further teaches further comprising:
receiving downlink control information comprising a zero-power CSI-RS (ZP- CSI-RS) indicator; and
rate matching into a resource associated with the ZP-CSI-RS indicator, wherein the resource corresponds to at least one of the plurality of offsets that was not used for transmission of the CSI-RS (¶¶355-356 and 360-362: UE receives DCI comprising ZP CSI-RS resource set slot offset parameter k and performs rate matching in slot n+k according to slot offset k not being used for transmission).
As to claim 9, Cha in view of Hwang teaches the method of claim 1. Cha further teaches further comprising:
receiving an indication that at least one of the plurality of offsets was not used for transmission of the CSI-RS (¶360: UE receives DCI comprising ZP CSI-RS resource set slot offset parameter k).
As to claim 11, Cha in view of Hwang teaches the method of claim 1. Cha further teaches further wherein receiving the CSI-RS comprises receiving the CSI-RS multiplexed with a synchronization signal block (SSB) (¶255: UE receives CSI-RS multiplexed SS block).
As to claim 13, Cha in view of Hwang teaches the method of claim 1. Cha further teaches wherein receiving the CSI-RS configuration comprises receiving the CSI-RS configuration via downlink control information or a physical broadcast channel message (¶394: CSI-RS configuration received by UE via DCI).
As to claim 16, claim 16 is rejected the same way as claim 1.
As to claim 17, claim 17 is rejected the same way as claim 2.
As to claim 18, claim 18 is rejected the same way as claim 3.
As to claim 20, claim 20 is rejected the same way as claim 5.
As to claim 22, claim 22 is rejected the same way as claim 7.
As to claim 23, claim 23 is rejected the same way as claim 8.
As to claim 24, claim 24 is rejected the same way as claim 9.
As to claim 26, claim 26 is rejected the same way as claim 11.
As to claim 28, claim 28 is rejected the same way as claim 13.
As to claim 29, Cha in view of Hwang teaches the method of claim 16. Cha further teaches further comprising:
determining at least one communication parameter for communicating with the user equipment based on the measurement report (¶¶137-145: BS performing BM and selects Tx beam/Rx beam for communicating with the UE based on the measurement report).
As to claim 30, claim 30 is rejected the same way as claim 1.

Claim(s) 4, 6, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Hwang as applied to claims 3, 5, 18, and 20 above respectively, and further in view of 3GPP TS 38.331 V15.8.0 (hereinafter referred to as “3GPP”).
As to claim 4, Cha in view of Hwang teaches the method of claim 3.
Although Cha in view of Hwang teaches “The method of claim 3,” Cha in view of Hwang does not explicitly disclose “wherein a…parameter”.
However, 3GPP teaches wherein a CSI-RS-Resource config parameter comprises the first CSI-ResourcePeriodicityAndOffset parameter and the second CSI- ResourcePeriodicityAndOffset parameter (pages 228-230 and 272-273: CSI-RS-Resource config IE comprises NZP-CSI-RS-Resource IE(s) comprises CSI-ResourcePeriodicityuAndOffset IE(s)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Cha in view of Hwang by including “wherein a…parameter” as taught by 3GPP because it provides Cha in view of Hwang’s method with the enhanced capability of defining the CSI-RS configuration IEs according to the 3GPP specification (3GPP, pages 228-230 and 272-273; Cha, ¶373).
As to claim 6, Cha in view of Hwang teaches the method of claim 5.
Although Cha in view of Hwang teaches “The method of claim 5,” Cha in view of Hwang does not explicitly disclose “wherein a…parameter”.
However, 3GPP teaches wherein a CSI-RS-Resource config parameter comprises the first CSI-ResourcePeriodicityAndOffset parameter and the second CSI- ResourcePeriodicityAndOffset parameter (pages 228-230 and 272-273: CSI-RS-Resource config IE comprises NZP-CSI-RS-Resource IE(s) comprises CSI-ResourcePeriodicityuAndOffset IE(s)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Cha in view of Hwang by including “wherein a…parameter” as taught by 3GPP because it provides Cha in view of Hwang’s method with the enhanced capability of defining the CSI-RS configuration IEs according to the 3GPP specification (3GPP, pages 228-230 and 272-273; Cha, ¶373).
As to claim 19, claim 19 is rejected the same way as claim 4.
As to claim 21, claim 21 is rejected the same way as claim 6.

Claim(s) 10 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Hwang as applied to claims 1 and 16 above respectively, and further in view of Papasakellariou US 2020/0305183 A1 (hereinafter referred to as “Papasakellariou”).
As to claim 10, Cha in view of Hwang teaches the method of claim 1.
Although Cha in view of Hwang teaches “The method of claim 1,” Cha in view of Hwang does not explicitly disclose “receiving…flexible symbol”.
However, Papasakellariou teaches receiving a slot format indicator (SFI) that indicates that a first symbol corresponding to a first one of the plurality of offsets is designated as a flexible symbol; and
canceling a measurement of the first symbol as a result of receiving the SFI that indicates that the first symbol is designated as a flexible symbol (¶206: UE receives SFI indicating a flexible symbol and cancels CSI-RS reception/measurement of the indicated flexible symbol).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Cha in view of Hwang by including “receiving…flexible symbol” as taught by Papasakellariou because it provides Cha in view of Hwang’s method with the enhanced capability of not attempting to perform CSI-RS measurement during a symbol in which CSI-RS will not be received (Papasakellariou, ¶206).
As to claim 25, claim 25 is rejected the same way as claim 10.

Claim(s) 12 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Hwang as applied to claims 1 and 16 above respectively, and further in view of Yoon et al. US 2021/0392668 A1 (hereinafter referred to as “Yoon”).
As to claim 12, Cha in view of Hwang teaches the method of claim 1.
Although Cha in view of Hwang teaches “The method of claim 1,” Cha in view of Hwang does not explicitly disclose “receiving…(DRS)”.
However, Yoon teaches receiving the CSI-RS comprises receiving the CSI-RS multiplexed with a discovery reference signal (DRS) (¶¶347-351: UE receives CSI-RS multiplexed with DRS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Cha in view of Hwang by including “receiving…(DRS)” as taught by Yoon because it provides Cha in view of Hwang’s method with the enhanced capability of determining position of CSI-RS based on whether it is transmitted in the DRS window (Yoon, ¶¶347-351).
As to claim 27, claim 27 is rejected the same way as claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Giordani et al. “A Tutorial on Beam Management for 3GPP NR at mmWave Frequencies”
Onggosanusi et al. US 2017/0245165 A1 – Method and Apparatus for Measurement Reference Signal
Kim et al. US 2019/015119 A1 – Channel State Information Transmitting Method and User Equipment, and Channel State Information Receiving Method and Base Station

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469